IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                            Assigned on Briefs May 15, 2013

               STATE OF TENNESSEE v. PATRICK L. MALIANI

                 Appeal from the Criminal Court for Davidson County
                   No. 2011-B-1084 J. Randall Wyatt, Jr., Judge




                 No. M2012-01927-CCA-R3-CD - Filed August 5, 2013


A Davidson County jury convicted the Defendant, Patrick L. Maliani, for the sale of less than
0.5 grams of cocaine, and the trial court sentenced him to six years in the Tennessee
Department of Correction. On appeal, the Defendant contends: (1) the trial court erred when
it denied his motion to suppress; (2) the trial court erred when it denied his motion to sever
offenses; (3) the evidence presented is insufficient to sustain his conviction; and (4) the trial
court erred when it sentenced him to the maximum sentence within his range because it failed
to apply one applicable mitigating factor. After a thorough review of the record and
applicable authorities, we conclude there exists no error in the judgment of the trial court.
As such, the trial court’s judgment is affirmed.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the Court, in which C AMILLE R.
M CM ULLEN and R OGER A. P AGE, JJ., joined.

H. Garth Click, Springfield, Tennessee, for the Appellant, Patrick Maliani.

Robert E. Cooper, Jr., Attorney General and Reporter; Brent C. Cherry, Senior Counsel,
Criminal Justice Division; Victor S. Johnson, III, District Attorney General; and Ben Ford,
Assistant District Attorney General, for the Appellee, State of Tennessee.

                                          OPINION
                                           I. Facts

       This case arises from drug sales that occurred on November 18, 2010 and November
23, 2010. A Davidson County grand jury indicted the Defendant on two counts: the sale of
.5 grams or more of a substance containing cocaine on November 18, 2010, and the sale of
.5 grams or more of a substance containing cocaine on November 23, 2010. Before trial, the
charges were both amended to the sale of less than .5 grams of cocaine.

                                        A. Motion to Suppress

        The Defendant filed a motion to suppress any and all identifications of him made by
Detective Julie Gilbert. He asserted that the procedure the detective used to identify the
Defendant as the “unknown black male that she observed at the two controlled buys at issue
in this case was both unduly suggestive and so unreliable as to warrant exclusion.” He
further contended that the “suggestive and unreliable nature of her out-of-court photo
identification irreversibly tainted her later in-court identification of the [D]efendant at his
preliminary hearing, and will do so again if she is allowed to testify as to the [D]efendant’s
identity at any future court appearance.”

        The trial court held a hearing on the motion to suppress during which the parties
presented the following evidence: Detective Julie Gilbert,1 with the Metropolitan Nashville
Police Department, testified she developed Brandina Grass and the Defendant as suspects
during an investigation she conducted in November 2010. The detective said that she had
a confidential informant contact Grass by telephone on November 18, 2010, and ask to
purchase crack cocaine. Grass indicated that she could obtain some cocaine from “her man”
at a gas station on Murfreesboro Road. Detective Gilbert drove the confidential informant
to the specified location and parked at a gas pump. A short time later, a gray Ford Mustang
pulled up to the gas pumps next to the detective’s vehicle.

       Detective Gilbert testified that Grass and the Defendant were in the Mustang. Grass
and the confidential informant went into the gas station while the detective and the Defendant
stayed outside. The Defendant exited his vehicle at some point while Grass and the
confidential informant were inside the gas station. The Defendant stood within ten feet of
the detective’s vehicle providing the detective with an opportunity to clearly observe the
Defendant.

       Detective Gilbert said that members of her unit obtained the Mustang’s license tag
number during the drug transaction. The detective “ran” the tag number and learned that the
vehicle was registered to the Defendant. The detective then used the state computer system
to produce a picture of the Defendant, and she identified him as the driver of the Mustang.




        1
          Detective Gilbert was a detective at the time of the alleged drug transaction. She testified that her
title was “officer” at the time of trial. For consistency, we will refer to her as “Detective Gilbert.”

                                                     -2-
       The detective said that, using the same confidential informant, she arranged another
drug transaction. They again contacted Grass via telephone and asked to purchase crack
cocaine. Detective Gilbert drove the confidential informant to a “Knight’s Inn” and pulled
around to the back of the building as instructed by Grass. The detective said that she pulled
up near the location of the room number that Grass had given the confidential informant, and
she saw the motel room door opening. Grass walked out and the Defendant stood in the
doorway and watched Grass walk down to the stairwell where the drug transaction occurred
between Grass and the confidential informant. After the transaction, Grass returned to the
hotel room in which the Defendant was also located. The detective once again saw the
Defendant’s Mustang, positively identifying it by the tag number, in the parking lot of the
hotel. Detective Gilbert testified that she was able to recognize the Defendant on this
occasion because she had seen him previously and because she had seen his picture when she
ran his tag number at the previous drug transaction.

        During cross-examination, Detective Gilbert said that the first drug transaction, at the
gas station, occurred during the night. She said, however, that the gas station was well lit.
She said there was only one set of gas pumps at the gas station, and she was parked closest
to the building. The Defendant pulled up on the other side of the same row of pumps with
his car headed in the same direction as her own. The detective said that the confidential
informant wore a device that transmitted and recorded the sounds made during the drug
transaction. The detective did not listen to the conversation due to her close proximity to the
“targets,” but members of her team were listening. She estimated the total transaction took
five minutes. The Defendant, the detective said, was out of his car for three of those five
minutes, and she had “several opportunities” to view him “head-on.”

       Detective Gilbert agreed that she described the Defendant in her report as “MB,”
meaning “male black.” She offered no further description. She agreed she did not provide
any of his identifying features.

       The detective said that, during the second transaction, she was located one floor below
the floor where the room numbers given by Grass were located. She said she parked facing
the building. She said she could not see the drug transaction as it occurred because Grass and
the confidential informant went into a stairwell. The Defendant stood in the door of the
motel room. She observed him through her windshield as they pulled into the parking spot.

        The Defendant argued to the trial court that the detective’s viewing of the Defendant’s
mug shot tainted her memory, making her identifications of him “tainted” and inadmissible
in any court proceeding against the Defendant. The Defendant cited two cases, one of which
was Neil v. Biggers, 409 U.S. 188, 199 (1972). The State countered that the detective’s
identification of the Defendant was reliable.

                                              -3-
       Based upon this evidence, and arguments of counsel, the trial court found:

              Well, my observation is that I don’t know what [Detective] Gilbert
       could have done any differently or any better than what she did in this case.
       She has got a CI and through the CI meets Ms. Grass and through her is led to
       [the Defendant].

               Ms. Grass is going to help them get some cocaine, but she has got to go
       meet “her man.” Her man apparently is [the Defendant] and when they go into
       the convenience store at the service station or wherever they w[ere], pulled in
       there, a gray Mustang comes in, they got the tag number off of the car. There
       is somebody that gets out of the Mustang, comes up, she sees him. They check
       the tag. It comes back to [the Defendant].

               I don’t know what else she could do. I mean, then she had to know you
       know, who is [the Defendant] and to say that she couldn’t look at some shots
       of photos to see if that was the driver of the car that night would just, you
       know, deprive her of any ability to do an investigation if she would just say,
       well, I don’t want to look at any mug shots I am liable to see this guy, you
       know, something like that.

                I am not trying to be silly about it, but in other words, she did the only
       logical things anybody would do in her position and then another day a little
       later on meet with the [D]efendant again at Knights over across the railroad
       here and get the room number, M. Grass comes . . . out, there is the
       [D]efendant, go back in with the [D]efendant, tag number, same car again and
       it is the same person again.

              She has identified him both times, so I don’t know what she could have
       done any differently, unless she just decided not to follow through on her
       investigation, that doesn’t make sense, so I know Biggers.

              I am very familiar with the Biggers case as a matter of fact, before I was
       even a lawyer . . . so anyway with all due respect . . . I think that the motion to
       suppress the identification must be and is going to be respectfully overruled .
       ...

         In a written order filed later, the trial court explained “analyzing the Biggers factors
. . . under the totality of the circumstances presented, the identification made by Detective

                                               -4-
Gilbert had sufficient indicia of reliability to be admissible at trial.” The trial court,
therefore, found that her identifications would not be suppressed.

                               B. Motion to Sever Offenses

       The Defendant filed a motion to sever the offenses. He noted that the indictment
contained two counts, each count relating to a drug sale that occurred on two separate dates.
He said that severance was necessary to promote a fair determination of his guilt or
innocence.

        Detective Gilbert testified substantially similar to her testimony at the motion to
suppress, adding that the cocaine seized after the November 18 drug transaction weighed
approximately .6 grams and field tested positive for cocaine. She said that the November 23
transaction yielded .5 grams of cocaine. Detective Gilbert said that she obtained warrants
for the Defendant and Grass, both of whom were later arrested.

       During cross-examination, the detective testified that she did not see the Defendant
ever handle the drugs or the money during the drug transactions. She said the Defendant and
Grass spoke before or after the transactions but that she did not know the substance of their
conversation. Detective Gilbert said that, during the November 18 drug transaction, when
the Defendant exited the Mustang, he stared at the detective, who was still seated in her car.
She said, during the second transaction, she saw him standing near the doorway of the hotel
room. She estimated she saw him on that occasion for less than five minutes.

        The Defendant asked for these two offenses to be severed because of the prejudicial
effect of the officer’s testimony. The Defendant explained there was a prejudicial effect of
the officer stating that she saw the Defendant at both locations when there was no other proof
that the Defendant had engaged in any of the criminal conduct that occurred between Grass
and the confidential informant. The State cited several cases for the proposition that drug
transactions within a short period of time can evidence a common scheme or plan, meaning
the Defendant was not entitled to a severance of offenses.

       The trial court ruled as follows:

       [L]istening to Officer Gilbert’s testimony apparently on November 18 th around
       six o’clock she talked to [Grass] . . . about the drug situation that she was
       working on the Crime Suppression Unit on and she needed to see “her man”
       to get the drugs.

              According to the officer, that happened, she observed and can identify

                                             -5-
       the [D]efendant as being apparently . . . Grass’s man and then five days later
       on the 23rd of November a similar situation. She is attempting to get drugs and
       working with the CI and gets information that they can do the same thing, but
       essentially it is a different location maybe from “her man” who apparently both
       times is [the Defendant] and [Detective] Gilbert, the officer here today testified
       that this is this person that . . . she got a good look at him and that he in fact
       was staring at her, so it is pretty obvious that . . . that is the issue of identity.

               I realize that Officer Gilbert wasn’t privy to the conversation and wasn’t
       standing there with the people, but there is something called circumstantial
       evidence based on the information you had, what it lead to not once but twice
       that this man was involved in obtaining the drugs to help Ms. Grass to use in
       this case, so I think under all of the circumstances this man’s conduct is
       important, relative to the case.

               I think the identification is an issue and I think under these two cases
       at least probably more that it is a continuing episode, a continuing scheme or
       whatever word you want to use for it, of multiple drug transactions and your
       motion will be respect[fully] overruled and denied.

The trial court subsequently filed a written order stating:

       [T]he Court finds that the State has demonstrated all three (3) requirements to
       avoid severance of the two (2) counts of Sale of a Controlled Substance.

               The Court finds that the Defendant’s alleged offenses were part of a
       common scheme or plan. The Court finds that Detective Gilbert used the same
       CI on both occasions to contact the co-defendant to arrange for the sale of
       crack cocaine. The Court finds that in both instances Detective Gilbert drove
       the CI to the location, wherein she observed the co-defendant with the
       Defendant, and the CI successfully purchased drugs on both occasions. The
       Court finds that these two sales were approximately five (5) days apart. The
       Court finds that the similarities in these instances establish a common scheme
       or plan which was to exchange money for drugs. In addition, the Court finds
       that the evidence of one of the incidents would be relevant to the other, in that
       the other incident would be relevant and probative as to identity, motive, and
       guilty knowledge. Lastly, the Court finds that the evidence of each offense is
       highly probative to material elements of the charged offenses and its probative
       value is not outweighed by the danger of unfair prejudice.



                                                -6-
                                          C. Trial

        On June 11, 2012, the Defendant was tried on two charges of the sale of less than .5
grams of cocaine. At the trial, the parties presented the following evidence: Detective Gilbert
testified, and her testimony substantially complied with the testimony she had offered during
both motions hearings. She again described how on November 18 the confidential informant
arranged for a $40 drug purchase at a gas station with Grass, who said she could get cocaine
from “her man.” The detective said she drove her confidential informant to the gas station.
When they arrived, the confidential informant’s cellular phone rang, and, after speaking with
the caller, the confidential informant told Detective Gilbert to roll down her window.
Detective Gilbert complied and, when she looked out the window, she saw Grass in the
passenger seat of a gray Mustang. The detective said that the confidential informant, who
was wearing a wire, and Grass then went inside the gas station and conducted the drug
transaction. Law enforcement officers recorded the transaction between Grass and the
confidential informant.

       Detective Gilbert said that, while the two were in the gas station, the Defendant exited
the Mustang. Law enforcement officers obtained the Mustang’s vehicle tag number and later
confirmed the vehicle was registered to the Defendant. He walked to the front of his car and
stood in front of the detective’s car looking around, both at traffic and directly at the
detective. It appeared to the detective that the Defendant was acting as a “look-out” during
the drug transaction. Detective Gilbert estimated that the Defendant was within her eyesight
for between three and five minutes. The detective said the informant returned to the car and
gave the detective the substance she had purchased. It field tested positive for cocaine,
weighing .6 grams.

        Detective Gilbert said that, through the vehicle tag number, she obtained the car
registration for the Mustang and also a picture of the registered owner, the Defendant. The
photograph of the owner was of the man whom she saw during the drug transaction.

       Detective Gilbert described working with the same confidential informant on
November 23. The confidential informant called Grass and arranged for the purchase of a
similar amount of cocaine. Grass again indicated that she had to get the drugs from “her
man,” and the purchase was arranged to take place at the Knight’s Inn. As they pulled into
the parking lot of the Knight’s Inn, the informant called Grass to inform her that they had
arrived. The detective saw Grass, who was on the upper level of the hotel, exit a room. The
room was on the third, top level of the hotel. Standing in the doorway, as Grass exited, was
the Defendant. Grass and the informant met in a stairwell, and the detective monitored their
conversation via a recording device worn by the informant. As the detective and the
informant were leaving, the detective saw the Defendant still standing in the doorway of the

                                              -7-
hotel room. The informant again gave the detective the substance she purchased, and it field
tested positive for cocaine, weighing .5 grams.

       After dropping the confidential informant back where the detective had picked her up,
the detective returned to the Knight’s Inn. She said that she circled the parking lot, and
located the Defendant’s Mustang in the parking lot.

        During cross-examination, Detective Gilbert testified that she did not go into the gas
station during the November 18 drug transaction. She was, therefore, unaware whether there
was anyone else in the gas station during the drug transaction. She said that, before the
November 18 drug transaction, she had seen Grass, and she watched Grass and the
confidential informant enter the gas station. Detective Gilbert said that she had never,
however, previously seen the Defendant.

        Detective Gilbert testified about the November 23 drug transaction, saying that Grass
told them to go to the back of the hotel. The confidential informant called Grass when they
arrived at the hotel, and the detective saw Grass exiting a room. She said this was how she
knew where to park her vehicle. Detective Gilbert estimated that she saw the Defendant for
“[a] few seconds” before parking her vehicle. The detective said it was dark and agreed that
the area was illuminated by lights outside of the rooms.

        On redirect examination, Detective Gilbert testified that she reviewed the audio
recording of the November 18 drug transaction. There were two voices primarily heard on
the recording. A third male voice could be heard, but the detective opined that this third
voice was likely the gas station clerk. The third voice, the only male voice, on the recording
sounded the same as the voice recorded during the November 23 drug sale. The Detective
addressed the November 23 drug sale, saying that the Defendant maintained his position in
the doorway of the hotel room when she saw him before and after the drug sale. She opined
that his position was consistent with someone acting as a “look-out” during the sale.

       During re-cross examination, the detective agreed that the total duration of time that
she saw the Defendant during the second drug transaction was seconds.

       Special Agent Bret Trotter with the Tennessee Bureau of Investigations testified that
he tested the drugs in this case. The weight of the substances submitted, which he
determined were in fact cocaine, were .32 and .41 grams, respectively.

       The Defendant recalled Detective Gilbert, who agreed that the TBI’s assessment of
the weight of the cocaine was less than her field tests. She explained that the wrapper around
the cocaine, which appeared to be a silver gum wrapper, could weigh .2 to .3 ounces, which


                                             -8-
might account for the discrepancy. This, she said was a common occurrence. The detective
said that her report listed the substance as being weighed while in a foil wrapper. She further
agreed that a charge for .3 or .4 grams of cocaine is different from a charge for .5 or .6 grams
of cocaine.

       Based upon this evidence, the jury found the Defendant guilty of count one, sale of
less than .5 grams of cocaine, and not guilty of count two, sale of less than .5 grams of
cocaine.

                                   D. Sentencing Hearing

        At the sentencing hearing, the State offered a presentence report. The State informed
the trial court that the Defendant was a Range I offender. The trial court acknowledged that,
as such, the Defendant’s range of punishment was between three and six years. The
Defendant argued that the most serious offense in his criminal history was DUI-related.
Further, the Defendant asserted he was an “excellent candidate for probation.”

      The trial court filed a sentencing order in which it found that the Defendant was a
Range I, standard offender. It further found:

       Enhancement Factors
              The Court finds that the State has demonstrated the applicability of one
       (1) enhancement factor. The Court finds that the Defendant has a previous
       history of criminal behavior in addition to those necessary to establish the
       appropriate range. Tenn. Code Ann. § 40-35-114(1). The Court finds that the
       Defendant has the following history: twelve (12) convictions for Criminal
       Trespass, two (2) convictions for Driving Under the Influence, one(1)
       conviction for Drug Paraphernalia, one (1) conviction for Disorderly Conduct,
       one (1) conviction for Resisting Arrest, and one (1) conviction for Driving on
       a Suspended Licence. The Court places great weight on this factor.

       The trial court then found that there were no applicable mitigating factors. The trial
court then decided whether the Defendant’s sentence should be served in confinement:

       Manner of Service

               The Defendant contends that he is a favorable candidate for alternative
       sentencing in this case. When determining if incarceration is appropriate, a trial
       court should consider whether: (1) confinement is needed to protect society by
       restraining a defendant who has a long history of criminal conduct; (2)
       confinement is needed to avoid depreciating the seriousness of the offense or

                                               -9-
       confinement is particularly suited to provide an effective deterrence to people
       likely to commit similar offenses; or (3) less restrictive measures than
       confinement have frequently or recently been applied unsuccessfully to the
       defendant. Tenn. Code Ann. § 40-35-103. The Court notes that the potential
       or lack of potential for the rehabilitation or treatment of a defendant should be
       considered as well. Tenn. Code Ann. § 40-35-103(5).

              Regarding the aforementioned factors, the Court finds that while the
       Defendant does not have any prior felonies on his record, he has been convicted
       of eighteen (18) misdemeanors since moving to the United States in 2002.
       Furthermore, the Court finds that less restrictive measures than confinement
       have been recently applied unsuccessfully to the Defendant, as he has violated
       the terms of his probation that he received for his second conviction for Driving
       Under the Influence. Therefore, the Court finds that confinement is necessary
       in the Defendant’s case.

Accordingly, the trial court sentenced the Defendant to serve six years in the Tennessee
Department of Correction. The trial court found that this sentence was the minimum
necessary to protect society and is the least severe measure necessary to appropriately punish
the Defendant for the offense committed.

                                         II. Analysis

        On appeal, the Defendant contends: (1) the trial court erred when it denied his motion
to suppress; (2) the trial court erred when it denied his motion to sever offenses; (3) the
evidence presented is insufficient to sustain his conviction; and (4) the trial court erred when
it sentenced him to the maximum sentence within his range because it failed to apply one
applicable mitigating factor.

                                   A. Motion to Suppress

       The Defendant contends that Detective Gilbert’s identification of him should have been
suppressed because the method by which she identified him was “unduly or unnecessarily
suggestive.” Further, he contends that any of the detective’s subsequent identifications of him
were not “free of the taint of the initial identification.” The State counters that Detective
Gilbert’s training and experience as a narcotics officer and her ability to see the Defendant
in close proximity for between three to five minutes rendered her identification reliable.
Further, the State asserts, the circumstantial evidence tying the Defendant to the drug deal,
including his car being at the scene, support the detective’s identification.

       “This Court will uphold a trial court’s findings of fact in a suppression hearing unless

                                              -10-
the evidence preponderates otherwise.” State v. Hayes, 188 S.W.3d 505, 510 (Tenn. 2006)
(citing State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996)). On appeal, “[t]he prevailing party
in the trial court is afforded the ‘strongest legitimate view of the evidence and all reasonable
and legitimate inferences that may be drawn from that evidence.’” State v. Carter, 16 S.W.3d
762, 765 (Tenn. 2000) (quoting State v. Keith, 978 S.W.2d 861, 864 (Tenn. 1998)).
“Questions of credibility of the witnesses, the weight and value of the evidence, and
resolution of conflicts in the evidence are matters entrusted to the trial judge as the trier of
fact.” Odom, 928 S.W.2d at 23. Our review of a trial court’s application of law to the facts
is de novo, with no presumption of correctness. State v. Walton, 41 S.W.3d 75, 81 (Tenn.
2001) (citing State v. Crutcher, 989 S.W.2d 295, 299 (Tenn. 1999); State v. Yeargan, 958
S.W.2d 626, 629 (Tenn. 1997)). When the trial court’s findings of fact are based entirely on
evidence that does not involve issues of witness credibility, however, appellate courts are as
capable as trial courts of reviewing the evidence and drawing conclusions, and the trial court's
findings of fact are subject to de novo review. State v. Binette, 33 S.W.3d 215, 217 (Tenn.
2000).

        In Neil v. Biggers, 409 U.S. 188, 199 (1972), the United States Supreme Court
established a two-part test to determine when a defendant’s due process rights have been
violated by a pretrial identification. Under this test, the court first considers whether the
identification procedure itself was unduly or unnecessarily suggestive. Id. If the
identification procedure is found to have been suggestive, the court next considers “whether
under the totality of the circumstances the identification was reliable even though the
confrontation procedure was suggestive.” Id. (interior quotations omitted). The factors to
be considered in evaluating the reliability of an identification include: (1) the opportunity of
the witness to view the criminal at the time of the crime; (2) the witness’s degree of attention;
(3) the accuracy of the witness’s prior description of the criminal; (4) the level of certainty
demonstrated by the witness at the confrontation; and (5) the length of time between the crime
and the confrontation. Id. If, however, the court first determines that the identification
procedure itself was neither unnecessarily or impermissibly suggestive nor likely to create a
substantial likelihood of irreparable misidentification, there is no need to apply the totality of
the circumstances test outlined in Biggers. See State v. Biggs, 211 S.W.3d 744, 749 (Tenn.
Crim. App. 2006) (citations omitted).

        The defendant in Biggs, cited by the State, similarly complained that a narcotics
officer’s pretrial identification of him based on his driver’s license photograph should have
been suppressed because the identification procedure of viewing a single photograph was
unduly suggestive. 211 S.W.3d at 748. The officer in Biggs viewed the single photograph
of the defendant some two months after the undercover drug transaction in which the officer
participated, and the officer was unable to later identify the defendant at trial. Id. This Court
nevertheless affirmed the trial court’s denial of the defendant’s motion to suppress the pretrial
identification, concluding that the officer’s training and experience rendered his identification

                                              -11-
more reliable than that of the average layperson. We wrote:

              Further, the defendant’s argument fails to acknowledge that Officer
       Thayer was a trained and experienced police officer and not a lay witness. The
       authorities are clear that this distinction must be made. See Manson v.
       Brathwaite, 432 U.S. 98, 115, 97 S. Ct. 2243, 2253, 53 L. Ed. 2d 140 (1977) (in
       assessing the degree of attention paid by the witness, the court noted that
       “Glover was not a casual or passing observer, as is so often the case with
       eyewitness identification. Trooper Glover was a trained police officer on duty
       and specialized and dangerous duty when he called at the third floor of 201
       Westland in Hartford on May 5, 1970.”); United States v. Dring, 930 F.2d 687,
       693 (9th Cir.1991) (identifications of single photograph of defendant two
       weeks after event by customs agents not tainted because agents “were trained
       professionals, expert at observing criminals, and each agent had a good
       opportunity to view the person on the pier during the night in question”);
       Thomas v. State, 139 Md. App. 188, 775 A.2d 406, 420 (2001) (six-week delay
       between drug sale and officer’s viewing of single photograph did not make
       unreliable his in-court identification of defendant when officer had stood
       “within arm’s length, for three or four minutes under bright lights,” officer’s
       “entire attention was focused” on defendant, and officer “was not a lay witness
       describing a criminal to police; he was a police officer making a mental note of
       what he had seen during the commission of a crime.”).

              Based upon the proof before the trial court that Officer Thayer, a trained
       and experienced narcotics officer, viewed the defendant in the daylight on three
       occasions for a total of at least two minutes, the last and lengthiest of these
       being face-to-face, and two months later was positive in his identification of the
       defendant from a photograph, we conclude that the record supports the trial
       court’s determination that the motion to suppress was without merit.

Id. at 751-52; see also State v. Brian Davidson, No. W2007-00294-CCA-R3-CD, 2008 WL
4253225, at *5-6 (Tenn. Crim. App., at Jackson, Sept. 9, 2008) (holding that a detective’s
pretrial identification of a suspect from a photograph was not unduly suggestive and did not
taint the detective’s in-court identification of the suspect), no. Tenn. R. App. P. 11 application
filed.

       The trial court in the case under submission found, “analyzing the Biggers factors . .
. under the totality of the circumstances presented, the identification made by Detective
Gilbert had sufficient indicia of reliability to be admissible at trial.” The record supports these
findings. Detective Gilbert, a trained narcotics officer, was conducting an investigation into


                                               -12-
suspects selling drugs in her jurisdiction. As part of this investigation, she worked with a
confidential informant, who arranged a drug transaction with Grass, who said she was going
to get the drugs from “her man.” During the arranged drug transaction, the detective waited
in the car while the confidential informant and Grass went inside the gas station. Detective
Gilbert observed the Defendant get out of the Mustang in which he and Grass drove to the gas
station. The gas station was well-lit, and the Defendant looked directly at the officer several
times during the three to five minutes Grass and the informant were in the gas station.

       Detective Gilbert was a narcotics officer conducting a narcotics investigation. Under
such circumstances, an officer would pay particular attention to the identity of those involved
in the drug transaction, in an attempt to further develop suspects. Detective Gilbert then
processed the license tag number of the vehicle in which Grass and the Defendant arrived at
the gas station, and she learned the vehicle was registered to the Defendant. When she viewed
the Defendant’s picture, she recognized him as the man she had seen during the drug
transaction. We conclude that this procedure was not unduly suggestive and did not taint the
detective’s identification of the Defendant. Accordingly, we affirm the trial court’s denial of
the Defendant’s motion to suppress the in-court identification.

                                    B. Motion to Sever

       The Defendant next contends that the trial court erred when it denied his motion to
sever offenses. He asserts that the offenses should have been severed because the proof of
each controlled buy did not show a common scheme or plan and, further, allowing proof of
one offense at the trial of the other violated Tennessee Rule of Evidence 404. The State
counters that the trial court properly denied the Defendant’s motion to sever because the two
offenses were part of a continuing criminal scheme and also important to show the identity
of the Defendant.

        We review a trial court’s denial of a motion for severance for an abuse of discretion.
See State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999). As such, a trial court’s refusal to sever
offenses will not be reversed unless the court applied an incorrect legal standard, reached an
illogical conclusion, based its ruling on a clearly erroneous standard assessment of the
evidence, or applied reasoning that caused injustice to a complaining party. State v. Jordan,
325 S.W.3d 1, 39 (Tenn. 2010). Also, a trial court abuses its discretion when it fails to
consider the factors provided by a higher court as guidance for determining a particular issue.
State v. Lewis, 235 S.W.3d 136, 141 (Tenn. 2007).

        Tennessee Rules of Criminal Procedure 8 and 13(a) allow for the consolidation of two
or more indictments where the offenses either are part of a “common scheme or plan” or are
of the “same or similar character.” However, under Tennessee Rule of Criminal Procedure


                                             -13-
14(b)(1), a defendant “shall have a right” to a severance of offenses that have been
consolidated unless: (1) the offenses are “part of a common scheme or plan”; and (2) “the
evidence of one would be admissible upon the trial of the others.” When a defendant seeks
a severance, the burden is on the State to show that the offenses should not be severed. State
v. Denton, 149 S.W.3d 1, 13 (Tenn. 2004).

        “[I]rrespective of whether a defendant formally moves for severance or whether a
defendant merely objects to the [S]tate’s pre-trial motion for consolidation, the issue properly
preserved is one of severance,” which we evaluate under Tennessee Rule of Criminal
Procedure 14. Spicer v. State, 12 S.W.3d 438, 444 (Tenn. 2000). Thus, if a defendant objects
to the consolidation of offenses that would otherwise be permissible under Rule 8(b), the
offenses may not be tried together unless the two criteria listed in Rule 14(b)(1) are present:
(1) “the offenses are parts of a common scheme or plan”; and (2) “the evidence of one would
be admissible in the trial of the others.” The primary issue is whether “evidence of one
offense would be admissible in the trial of the other if the two offenses remained severed.”
Id. at 445 (citing State v. Burchfield, 664 S.W.2d 284, 286 (Tenn. 1984)). Thus, “[i]n its most
basic sense, . . . any question as to whether offenses should be tried separately pursuant to
Rule 14(b)(1) is ‘really a question of evidentiary relevance.’” Id. (citing State v. Moore, 6
S.W.3d 235, 239 (Tenn. 1999)).

         In order to determine whether “evidence of one [offense] would be admissible in the
trial of the other,” a trial court, in essence, must determine whether proof of a defendant’s
alleged bad act may be admitted in his trial for another alleged bad act. See State v. Dotson,
254 S.W.3d 378, 387 (Tenn. 2008). Thus, this determination implicates Tennessee Rule of
Evidence 404(b), which bars the admission of “[e]vidence of other crimes, wrongs, or acts .
. . to prove the character of a person in order to show action in conformity with the character
trait.” Rule 404(b)’s purpose is to avoid “the inherent risk of the jury convicting a defendant
of a crime based upon his or her bad character or propensity to commit a crime, rather than
the strength of the proof of guilt of the specific charge.” Id. Given that this risk of unfair
prejudice is even higher where the defendant’s bad act is similar to the crime for which the
defendant is on trial, “any doubt about the propriety of the consolidation of similar offenses
over a defendant’s objection should be resolved in favor of the defendant.” State v. Garrett,
331 S.W.3d 392, 403 (Tenn. 2011).

       In summary, a trial court must determine that the following three things are true in
order to deny a defendant’s motion for severance:

       (1) the multiple offenses constitute parts of a common scheme or plan, Tenn.
       R. Crim. P. 14(b)(1); (2) evidence of [one] offense is relevant to some material
       issue in the trial of all the other offenses, Tenn. R. Evid. 404(b)(2); Moore, 6


                                              -14-
       S.W.3d at 239; and (3) the probative value of the evidence of other offenses is
       not outweighed by the prejudicial effect that admission of the evidence would
       have on the defendant, Tenn. R. Evid. 404(b)(3).

Spicer, 12 S.W.3d at 445.

        In our examination of the first factor, whether the two drug sales were part of a
common scheme or plan, we note that this Court has, in similar cases, held that multiple drug
transactions can qualify as a common scheme or plan. See State v. Steve Mosley, No.
01C01-9211-CC-00345, 1993 WL 345542, at *4 (Tenn. Crim. App., at Nashville, Sept. 9,
1993) (holding, “In the case at bar, four of the indicted offenses occurred within a three-day
period and the other occurred approximately six weeks later. All of the offenses involved the
same controlled substance, the same defendant, the same informant and the same witnesses.
It was such a continuous episode and so closely related that the proof was essentially the same
in each case.), perm. app. denied (Tenn. Dec. 28, 1993); see also State v. Joseph Clyde Beard,
Jr., No. 03C01-9502-CR-00044, 1996 WL 563893 (Tenn. Crim. App., Knoxville, Sept. 26,
1996),(finding “common scheme” where same informant purchased similar amounts of
cocaine from same defendant for same amount of money in same location although
transactions occurred a month apart), perm. app. denied (Tenn., Feb. 3, 1997); State v. Wayne
Hymes Richards, a/k/a Pete Richards, No. 03C01-9503-CR-00102, 1996 WL 384897, at *2
(Tenn. Crim. App., at Knoxville, July 8, 1996) (holding a common scheme or plan existed
when the offenses occurred within forty-eight hours and each involved a sale of a single ounce
of marijuana for a price set by the defendant and paid in cash to the defendant. Each involved
the same buyer and companion, which was the confidential informant. In both cases the
undercover officer picked the defendant up at the same place and then drove to the same
residence. Each time the defendant then left the other two and entered the residence where
he obtained the marijuana. Both times the defendant then rejoined the other two men and
delivered the marijuana.); State v. Roger D. Pulley, No. 01C01-9501-CC-00013, 1995 WL
555060, at *2 (Tenn. Crim. App., at Nashville, Sept. 20, 1995) (severance inappropriate where
the five drug offenses “occurred within eight weeks of one another and involved virtually the
same sequence of events, the same confidential informant, and the same established
procedure.”)

       In the case under submission, the same police detective, along with the same
confidential informant sought to purchase drugs from the same seller, Grass. On both
occasions, Grass indicated that she needed to obtain the drugs from “her man.” The
Defendant was present at both drug sales and acted as a look out on both occasions. Each
time, a small quantity of crack cocaine was purchased. The similarities between the two
offenses establish a common scheme or plan, and the proof was basically equivalent in each
case.


                                             -15-
      The second factor requires us to examine whether evidence of one offense is relevant
to some material issue in the trial of all the other offenses. The trial court found that the
evidence of one of the incidents would be relevant to the other, in that the other incident
would be relevant and probative as to “identity, motive, and guilty knowledge.”

       Rule 404 of the Tennessee Rules of Evidence is pertinent:

       (b) Other Crimes, Wrongs, or Acts.-Evidence of other crimes, wrongs, or acts
       is not admissible to prove the character of a person in order to show action in
       conformity with the character trait. It may, however, be admissible for other
       purposes. The conditions which must be satisfied before allowing such
       evidence are:

       (1) The court upon request must hold a hearing outside the jury's presence;

       (2) The court must determine that a material issue exists other than conduct
       conforming with the character trait and must upon request state on the record
       the material issue, the ruling, and the reasons for admitting the evidence; and

       (3) The court must exclude the evidence if its probative value is outweighed by
       the danger of unfair prejudice.

        The general rule prohibiting evidence of other crimes has several exceptions. Proof
of the intentional commission of the other crimes would be admissible under Tennessee Rule
of Evidence 404(b) to rebut the defendant’s claim that he was a mere observer. In Richards,
1996 WL 384897, at *2, our Court held severance was not warranted on two separate charges
of delivery of marijuana, where the proof of the “defendant’s participation in each offense
was probative of both his identity and his guilty knowledge as to the other offense.

        In line with Richards, we agree with the trial court that the proof of these two separate
offenses was relevant to the other to prove identity, motive, and guilty knowledge. The
Defendant argued at trial that he merely “stood there, not doing anything” during the drug
transactions. The State offered the evidence of the two separate drug transactions to show
that the Defendant had knowledge that a drug transaction was occurring, that he acted as a
look-out, and that he was the “man” to whom Grass referred. We conclude that this evidence
was relevant.

      We further agree with the trial court that the probative value of the admission of
evidence of both offenses was not outweighed by their prejudicial effect. See Tenn. R. Evid.
404(b)(3). The evidence of the two sales was highly probative to the Defendant’s knowledge


                                              -16-
that a drug deal was occurring and his participation in it. The prejudicial effect of this
evidence was mitigated by the trial court’s instruction to the jury that each count of the
indictment was “a separate and distinct offense” and that the jury must “decide each count
separately on the evidence and the law applicable to it.” We conclude, therefore, that the
probative value was not outweighed by the prejudicial effect.

      We conclude that the trial court did not err when it determined that the State had
proven that severance was not warranted. See Spicer, 12 S.W.3d at 445. As such, we
conclude that the Defendant is not entitled to relief on this issue.

                               C. Sufficiency of the Evidence

       The Defendant contends that the evidence is insufficient to sustain his conviction for
the sale of less than .5 grams of cocaine. The State counters that the jury could have
reasonably inferred from the evidence that the Defendant was an active and knowing
participant, possibly even the director of the criminal enterprise, with Grass acting on his
behalf. The State further asserts that the evidence showed that the Defendant was criminally
responsible for the acts of Grass in the sale of cocaine.

        When an accused challenges the sufficiency of the evidence, this Court’s standard of
review is whether, after considering the evidence in the light most favorable to the State, “any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R. App. P. 13(e); State v.
Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid, 91 S.W.3d 247, 276 (Tenn.
2002)). This rule applies to findings of guilt based upon direct evidence, circumstantial
evidence, or a combination of both direct and circumstantial evidence. State v. Pendergrass,
13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999). In determining the sufficiency of the
evidence, this Court should not re-weigh or re-evaluate the evidence. State v. Matthews, 805
S.W.2d 776, 779 (Tenn. Crim. App. 1990). Nor may this Court substitute its inferences for
those drawn by the trier of fact from the evidence. State v. Buggs, 995 S.W.2d 102, 105
(Tenn. 1999); Liakas v. State, 286 S.W.2d 856, 859 (Tenn. 1956). “Questions concerning the
credibility of the witnesses, the weight and value of the evidence, as well as all factual issues
raised by the evidence are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651, 659
(Tenn. 1997); See also Liakas, 286 S.W.2d at 859. “A guilty verdict by the jury, approved by
the trial judge, accredits the testimony of the witnesses for the State and resolves all conflicts
in favor of the theory of the State.” State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978)
(quoting State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973)). The Tennessee Supreme Court
stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the jury


                                              -17-
       see the witnesses face to face, hear their testimony and observe their demeanor
       on the stand. Thus the trial judge and jury are the primary instrumentality of
       justice to determine the weight and credibility to be given to the testimony of
       witnesses. In the trial forum alone is there human atmosphere and the totality
       of the evidence cannot be reproduced with a written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d 523
(Tenn. 1963)). This Court must afford the State of Tennessee the strongest legitimate view
of the evidence contained in the record, as well as all reasonable inferences which may be
drawn from the evidence. Goodwin, 143 S.W.3d at 775 (citing State v. Smith, 24 S.W.3d 274,
279 (Tenn. 2000)). Because a verdict of guilt against a defendant removes the presumption
of innocence and raises a presumption of guilt, the convicted criminal defendant bears the
burden of showing that the evidence was legally insufficient to sustain a guilty verdict. State
v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn. 2000).

       In this case, the Defendant was convicted of the delivery of a Schedule II Controlled
Substance pursuant to Tennessee Code Annotated section 39-17-417 (2012). That statute
provides, in relevant part, that it is an offense for a defendant to knowingly . . . sell a
controlled substance. See T.C.A. § 39-17-417(a)(3). “[A] person . . . acts knowingly with
respect to the conduct or to circumstances surrounding the conduct when the person is aware
of the nature of the conduct or that the circumstances exist.” T.C.A. § 39-11-302(b). A
violation of this offense involving cocaine weighing less than one-half gram is a Class C
felony. T. C.A. 39-17-417(c)(2)(A).

        Under Tennessee law, a person may be charged with an offense if “he or she is
criminally responsible for the perpetration of the offense.” T.C.A. § 39-11-401, Sentencing
Comm’n Cmts. A person is criminally responsible for the conduct of another if, “acting with
intent to promote or assist the commission of the offense, or to benefit in the proceeds or
results of the offense, the person solicits, directs, aids, or attempts to aid another person to
commit the offense[.]” T.C.A. § 39-11-402(2). Criminal responsibility is not a separate
crime; rather, it is “solely a theory by which the State may prove the defendant’s guilt of the
alleged offense . . . based upon the conduct of another person.” State v. Lemacks, 996 S.W.2d
166, 170 (Tenn. 1999). Under a theory of criminal responsibility, an individual’s presence
and companionship with the perpetrator of a felony before and after the commission of an
offense are circumstances from which his or her participation in the crime may be inferred.
See State v. Ball, 973 S.W.2d 288, 293 (Tenn. Crim. App. 1998). No particular act need be
shown, and the defendant need not have taken a physical part in the crime in order to be held
criminally responsible. See id. To be criminally responsible for the acts of another, the
defendant must “‘in some way associate himself with the venture, act with knowledge that an
offense is to be committed, and share in the criminal intent of the principal in the first


                                              -18-
degree.’” State v. Maxey, 898 S.W.2d 756, 757 (Tenn. Crim. App. 1994) (quoting Hembree
v. State, 546 S.W.2d 235, 239 (Tenn. Crim. App.1 976)).

        In the case under submission, we conclude that the evidence viewed in the light most
favorable to the State is sufficient to prove that the Defendant was criminally responsible for
the sale of less than .5 grams of cocaine. The evidence supporting the Defendant’s conviction
show that a confidential informant called Grass to arrange to purchase drugs. Grass told the
informant she could obtain drugs from “her man” and arranged for the sale to occur at a gas
station. Detective Gilbert drove the informant to the gas station, and the Defendant arrived
shortly thereafter, driving a Mustang registered to him, with Grass in the passenger seat.
Grass and the informant went inside the gas station to conduct the drug transaction. During
this time, the Defendant exited his Mustang and acted as a “look-out,” looking around and
directly at the detective, who was still seated in her car. Grass then returned to the
Defendant’s Mustang, and the two drove away. We conclude that the Defendant’s presence
and companionship with Grass before and after the commission of the offense, along with his
actions during the offense, are circumstances from which his participation in the crime may
be inferred. See Ball, 973 S.W.2d at 293. The evidence is sufficient to support his conviction,
and he is not entitled to relief on this issue.

                                       D. Sentencing

       The Defendant asserts that the trial court erred when it sentenced him to the maximum
sentence within his range because it failed to apply one applicable mitigating factor. The
Defendant contends that the trial court should have applied the mitigating factor that his
conduct “neither caused nor threatened serious bodily injury.”

        The Tennessee Criminal Sentencing Reform Act of 1989 and its amendments describe
the process for determining the appropriate length of a defendant’s sentence. Under the Act,
a trial court may impose a sentence within the applicable range as long as the imposed
sentence is consistent with the Act’s purposes and principles. T.C.A. § 40-35-210(c)(2), (d)
(2010); see State v. Carter, 254 S.W.3d 335, 343 (Tenn. 2008). In 2005, the Tennessee
General Assembly amended the sentencing law in order to bring Tennessee’s sentencing
scheme into compliance with United States Supreme Court rulings on the subject. See United
States v. Booker, 543 U.S. 220 (2005); Blakely v. Washington, 542 U.S. 296 (2004).

       Before the 2005 amendments to the Sentencing Act, both the State and a defendant
could appeal the manner in which a trial court weighed enhancement and mitigating factors
applied to the defendant’s sentence. T.C.A. § 40-35-401(b)(2) (2004). The 2005
amendments, however, deleted, as grounds for appeal, a claim that the trial court did not
properly weigh the enhancement and mitigating factors. See 2005 Tenn. Pub. Acts ch. 353,


                                             -19-
§§ 8, 9. As a result, the appellate courts were “left with a narrower set of circumstances in
which they might find that a trial court has abused its discretion in setting the length of a
defendant’s sentence.” Carter, 254 S.W.3d at 345-46.

       Appellate review of sentences has been de novo with a presumption of correctness.
See T.C.A. § 40-35-401(d) (2010). In a recent decision, the Tennessee Supreme Court
reviewed changes in sentencing law and the impact on appellate review of sentencing
decisions. State v. Bise, 380 S.W.3d 682 (Tenn. 2012). The Tennessee Supreme Court
announced that “sentences imposed by the trial court within the appropriate statutory range
are to be reviewed under an abuse of discretion standard with a ‘presumption of
reasonableness.” Id. at 708; State v. Caudle, 338 S.W.3d 273, 278–79 (Tenn. 2012)
(explicitly applying the same standard to questions related to probation or any other alternative
sentence).

        A finding of abuse of discretion “ ‘reflects that the trial court’s logic and reasoning was
improper when viewed in light of the factual circumstances and relevant legal principles
involved in a particular case.” State v. Shaffer, 45 S.W.3d 553, 555 (Tenn. 2001) (quoting
State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)). To find an abuse of discretion, the record
must be void of any substantial evidence that would support the trial court’s decision. Id.;
State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978); State v. Delp, 614 S.W.2d 395, 398 (Tenn.
Crim. App. 1980).

       The “presumption of reasonableness” applied to sentences imposed by trial courts
“‘reflects the fact that, by the time an appeals court is considering a within-Guidelines
sentence on review, both the sentencing judge and the Sentencing Commission will have
reached the same conclusion as to the proper sentence in the particular case.’” Bise, 380
S.W.3d at 703 (quoting Rita v. United States, 551 U.S. 338, 341 (2007) and discussing Federal
sentencing guidelines). A presumption of reasonableness “simply recognizes the real-world
circumstance that when the judge’s discretionary decision accords with the [Sentencing]
Commission’s view of the appropriate application of [sentencing purposes] in the mine run
of cases, it is probable that the sentence is reasonable.” Rita, 551 U.S. at 350-51 (discussing
Federal sentencing guidelines).

        In conducting its review, this Court considers the following factors: (1) the evidence,
if any, received at the trial and the sentencing hearing; (2) the presentence report; (3) the
principles of sentencing and arguments as to sentencing alternatives; (4) the nature and
characteristics of the criminal conduct involved; (5) evidence and information offered by the
parties on enhancement and mitigating factors; (6) any statistical information provided by the
administrative office of the courts as to sentencing practices for similar offenses in Tennessee;
(7) any statement by the appellant in his own behalf; and (8) the potential for rehabilitation


                                               -20-
or treatment. See T.C.A. §§ 40-35-102, -103, -210 (2010); see also Bise, 380 S.W.3d at 697-
98. The burden is on the appellant to demonstrate the impropriety of his sentence. See T.C.A.
§ 40-35-401, Sentencing Comm’n Cmts.

        We conclude that the trial court imposed a within-range sentence based upon
application of one enhancement factor and no mitigating factors and after consideration of the
purposes and principles of sentencing. The trial court conducted a thorough review of the
Defendant’s case and circumstances, guided by the relevant legal principles. Accordingly,
the trial court did not abuse its discretion when it sentenced the Defendant to six years for his
conviction for the sale of less than .5 grams of cocaine. The Defendant is not entitled to
relief.

                                        II. Conclusion

        After a thorough review of the record and relevant authorities, we conclude that the
trial court properly denied the Defendant’s motion to suppress and his motion for severance.
We further conclude that the evidence is sufficient to sustain his conviction and that the trial
court properly sentenced him. Accordingly, we affirm the judgment of the trial court.

                                                     _________________________________
                                                     ROBERT W. WEDEMEYER, JUDGE




                                              -21-